EXAMINER’S COMMENT
Response to Amendment
	This action is in response to the applicant’s amendment received 01/25/2021. Claims 1-4, 6, and 9 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant’s arguments filed 01/25/2021 with respect to the 112(b) rejection of claims 1-4, 6, and 9 have been fully considered and are persuasive. Examiner agrees the amendments made to the claims overcome the 112(b) rejection of claims 1-4, 6, and 9. Therefore, the 112(b) rejection of claims 1-4, 6, and 9 has been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Il Nam Koh on January 26, 2021.
The application has been amended as follows: 
Claim 1 (line 10): “and [[contracting]] configured to contract due to movement of the connecting portion to…”
	Claim 2 (line 1): “The clipping device of claim 1, wherein the 
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-4, 6, and 9 are allowed. The following is an examiner’s statement of reasons for allowance:
The prior art fails to disclose or suggest, in combination with other limitations recited in the claims, wherein the cap portion comprises a first cap body in contact with an end of the body portion, a second cap body spaced apart from the first cap body, and 10a connecting body connecting the first cap body to the second cap body and including an outer diameter smaller than an outer diameter of the first cap body, and wherein the second inside path portion is formed inside the first cap body, the connecting body, and the second cap body. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062.  The examiner can normally be reached on M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        January 26, 2021